DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of U.S. Patent No. U.S. 8,919,026. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton (US 2011/0061285) in view of Otteman (US 6,351,907).	
Regarding claims 1 and 24, Hamilton discloses a rifle scope 10 comprising: a scope body 38 (see Fig. 1); a movable optical element 128 (see Fig. 8) defining an optical axis 44 (see Fig. 1) connected to the scope body 38 (see Fig. 8); a turret 12 having a screw 36 defining a screw axis 46 and operably connected to the optical element 126 for adjusting the optical axis in response to rotation of the screw (see Fig. 8, Par. 0046 and 0050); a stop element 18 (see Fig. 3) connected to the screw 36 (best seen in Fig. 8); the stop element 18 defining a guide surface 60 wrapping about the screw axis 46 and terminating at first 66; a cam follower element 76 connected to the body and operable to engage the guide surface 60, and to engage the first end 66, the engagement of the first end 66 defining the rotational limits of the turret (Fig. 3, Par. 0034 and 0035). Hamilton further discloses an elevation indicator 106 connected to the cam pin 76, wherein the elevation indicator moves outwards from the turret each time the turret undergoes a full revolution between the first stop surface and the second stop surface. Applicant should note that the cap 106 moves upward and downward which can be reasonably be construed as moving outwards from the turret.  Applicant should note that alternatively the indicia on the elevation indicator could be reasonably and broadly construed as an indicator operably connected with a cam follower element. 
The difference between Hamilton and the claimed invention is that Hamilton does not disclose wherein the first stop surface and the second stop surface are at different radial distances from the screw axis and a second stop surface defining the rotational limits of the turret. Otteman, in a related field, teaches a guide surface 142 terminating in first and second ends at different radial distances from the screw axis 144 (see Fig. 6B, Col. 6, Lines 45-67). Otteman further teaches wherein the guide surface defines a first transition and a second transition when the guide surface overlaps itself for the first time and second time, respectively (Col. 5, lines 63-67).
In Col. 5, lines 63-67 of Otteman clearly teaches that the “a cam follower pin 140 of actuator 122 extends into and is guided by a spiral cam groove 142 formed in drive face 136. Rotation of cam hub 134 about its axis of rotation 144 drives actuator 122 along guide slot 128, which in turn moves movable objective lens portion 26 along longitudinal axis 14 to adjust the focus of sight 10. The size of spiral cam groove 142 determines the amount of travel of actuator 122 and objective lens portion 26. The size of spiral cam groove 142 is limited only by the diameter of drive face 136.”  So while Otteman only shows in Fig. 6B the guide surface overlapping it self only once, it shows space on drive fails to allow for more than 2 overlaps, and as stated “The size of spiral cam groove 142 is limited only by the diameter of drive face 136”.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton such that the guide surface terminated in first and second ends at different radial distances from the screw axis, in view Otteman, to obtain the desired result of providing a spiral track that allows smooth and accurate adjustments. 
Regarding claim 2, Hamilton further discloses wherein guide surface 60 is defined by a channel (Fig. 3, Par. 0035). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641